                            Case 6:19-bk-00267-KSJ             Doc 6    Filed 01/16/19     Page 1 of 1
[Dntcdfnc] [District Notice Deficient Filing New Case]



                                                  UNITED STATES BANKRUPTCY COURT
                                                     MIDDLE DISTRICT OF FLORIDA
                                                          ORLANDO DIVISION
                                                          www.flmb.uscourts.gov



In re:                                                                            Case No. 6:19−bk−00267−KSJ
                                                                                  Chapter 7
James Wallace Mitchell

Linda Ann Mitchell

________Debtor*________/



                                       NOTICE OF INCOMPLETE AND/OR DEFICIENT FILING
                                          AND OPPORTUNITY TO CURE DEFICIENCIES

    On January 15, 2019 the above named Debtor filed a Voluntary Petition under Chapter 7 of the Bankruptcy Code.
The clerk has noted deficiencies to the petition, schedules and/or other filed papers of this Debtor. The Debtor is
provided an opportunity to cure the deficiencies within the time set forth herein. All deadlines run from the original
petition file date unless otherwise noted. This case may be dismissed without further notice or hearing if the Debtor
fails to timely correct the noted deficiency.

           The Debtor shall pay unpaid filing fees in the amount of 335.00 within seven days from the date of
           service of this notice. Payment shall be made by cashier’s check or money order payable to Clerk,
           U.S. Bankruptcy Court at the address indicated below. The Voluntary Petition was filed without full
           payment of the required filing fee. In addition, the Debtor has not filed an application seeking
           approval to pay the filing fee in installments, or an application requesting to proceed in forma
           pauperis. (for Chapter 7 cases only)



                                                         FOR THE COURT
              Dated: January 16, 2019                    Sheryl L. Loesch , Clerk of Court
                                                         George C. Young Federal Courthouse
                                                         400 West Washington Street
                                                         Suite 5100
                                                         Orlando, FL 32801


           The Clerk's office is directed to serve a copy of this notice on interested parties.

           *All references to "Debtor" shall include and refer to both debtors in a case filed jointly by two
           individuals.
